RECEIVED

 

SEP 3.0 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
WESTERN GSTRICT OF LOUISIAN ALEXANDRIA DIVISION

ALEXANDRIA, LQUISIANA
FAHIM ABDUL SHAIKH, CIVIL ACTION NO. 1:19-CV-292-P
Petitioner
VERSUS JUDGE DEE D. DRELL
CHARLES W. JEAN, MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Motion to Dismiss (Doc. 11) is GRANTED and
Shaikh’s Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED for lack of subject
matter jurisdiction, WITH PREJUDICE as to the jurisdictional issue and WITHOUT

PREJUDICE as to the merits of Shaikh’s claim.
A,

 

    
 

 

 

“ Y =
THUS DONE AND SIGNED at Alexandria, Louisiana, this BZ day of
reer Bor 9919,
eee Sg —— Re
~ — SS. >
DEE D. DRELL

UNITED STATES DISTRICT JUDGE
